[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS (#108.00)
The undisputed facts are that the mechanic's lien was filed on the Greenwich Land Records on April 27, 1990. The plaintiff sought to foreclose the mechanic's lien by delivering to Deputy Sheriff Purcell the writ, summons, complaint and lis pendens on April 29, 1991. The sheriff's return indicates that on May 2 the parties were served. The motion to dismiss is granted since the plaintiff did not comply with the statute. It is clear that 49-39 of the statutes provides that within one year from the date the lien was recorded, the foreclosure action CT Page 5902 must be commenced. Commencing the action or bringing the action means that service of the writ upon the defendant must be made before the required period of time has elapsed. There is provision under our law which allows the time to be extended where the papers are delivered to the sheriff before the date has run. In this case it is abundantly clear that the papers were not delivered until after the one year time had run. This is not an ordinary statute of limitations, but a jurisdictional requirement establishing a condition precedent to maintaining an action. The time when the action is regarded as having been brought, is the date of service of the writ upon the defendants. In this case, the action was brought at best on April 29, when the papers were delivered to the sheriff and therefore, the action was not commenced within a year and the motion to dismiss is granted.
KARAZIN, J.